Citation Nr: 1604547	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970, with service in the Republic of Vietnam from January 1967 to September 1968.  He is in receipt of a Combat Action Ribbon, which denotes his participation in combat.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for PTSD and which recharacterized the Veteran's service-connected diabetes mellitus to include erectile dysfunction, continuing the 20 percent rating that had been in effect.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

In VA treatment records received from the Veteran in November 2015, it appears the Veteran has been diagnosed with prostate cancer, which is a disease presumed to be related to the Veteran's presumed exposure to herbicide agents while he was stationed in the Republic of Vietnam.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA treatment records.  In conjunction with the claim currently on appeal, the Veteran reported receiving treatment at the VA facility in East Orange, New Jersey.  See VA Form 21-4142 received in December 2012.  Review of the records from this facility located in VBMS reveals that they were all submitted by the Veteran.  Review of the records from this facility located in Virtual VA indicates that records dated between January 2010 and July 2014 were obtained.  Prior to the period on appeal, however, the Veteran indicated that he was receiving treatment at this facility.  See VA Form 21-4142 received in November 2006.  Therefore, it appears that the Veteran's complete records from the East Orange VA Medical Center dated prior to January 2010 must be obtained.  This is especially important given that the Veteran may have sought mental health treatment prior to January 2010 and given that the Board must determine whether the Veteran is entitled to a rating in excess of 20 percent for his diabetes mellitus with erectile dysfunction from the timeframe October 10, 2011, forward.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete record of treatment from the VA Medical Center in East Orange, New Jersey, dated prior to January 2010.  

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





